Citation Nr: 1616185	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  14-24 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE

Whether an overpayment of Chapter 33 Post 911 GI Bill education benefits in the amount of $9460.27 was properly created. 




ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from March 2010 to August 2012.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).

On her June 2014 Form 9, the Veteran requested a Board hearing at the RO.  Thus, the claims file was sent to the New Orleans VA for scheduling of this hearing (as the Veteran had been living in Baton Rouge).  However, the New Orleans RO subsequently noted that as the Veteran was in prison, she would not be able to be scheduled for a Travel Board hearing.  

Consequently, the claims file was certified to the Board for review in February 2015.  Subsequently, in February 2016, the Board sent the Veteran a letter acknowledging that she had requested the Board hearing but that because she was incarcerated her hearing request could not be currently accommodated.  She was advised that if she had an appointed representative, he or she could file a motion to appear alone at a Board hearing in order to present argument on the Veteran's behalf.  She was also advised that she and/or her representative could submit argument to be considered by the Board.  

Additionally, the Veteran was advised that her appeal would be held in abeyance for 30 days to allow for submission of any additional evidence or argument; for any motion from a representative to appear at a Board hearing on her behalf; and to notify the Board if her circumstances had changed and she would be able to appear at her local RO for a Board hearing.  Finally, she was advised that if the Board did not receive any response from her within the 30 day abeyance period, it would consider her appeal in docket order.  Accordingly, as no response has been received from the Veteran, the Board will proceed to issue a decision on her appeal.    

The Board notes that the claims file does not appear to include any notices from the VA Debt Management Center with specific information about the Veteran's repayment options and rights regarding her debt, including the right to file for a waiver.  

However, VA decisions from July 2013 and January 2014 indicate that the Veteran was going to receive such separate notice from the Debt Management Center.  Additionally, in her March 2014 notice of disagreement, the Veteran noted that she had been incarcerated since June 2013 and that on March 10, 2014, she had received a number of letters pertaining to her debt that had been mailed to her home and were dated from August 2013 to February 2014, so it is possible that debt management center notices were included within these letters.  

In any case, the Veteran has not explicitly requested that VA waive the debt in question (based on the problems cited below) and entitlement to such a waiver is not currently on appeal before the Board.  The two issues are not inextricably intertwined.  Consequently, the instant decision is limited to the question of whether the underlying debt in this case is valid.         


FINDINGS OF FACT

1.  The Veteran received Chapter 33 Post 911 GI Bill education benefits for attendance at the Diesel Driving Academy (DDA) in Baton Rouge, Louisiana from April 15, 2013 to November 8, 2013 but had satisfactory attendance at the academy only from April 15, 2013 to May 31, 2013.

2.  As a result of her unsatisfactory attendance from June 1, 2013 to November 8, 2013, she became indebted to VA in the amount of $9460.27. 





CONCLUSION OF LAW

The overpayment of Chapter 33 (Post-9/11 G.I. Bill) educational assistance in the total amount of $9460.27 is a valid debt and was properly created.  38 U.S.C.A.  §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 3.6, 1.911, 1.956, 1.962, 21.9635 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. 
§ 1.956(a).

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C.A. § 5314(a); 38 C.F.R. § 1.912a (a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); (same); 38 U.S.C.A. § 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt).

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver of the debt or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Post-9/11 G.I. Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33. VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21 .9770.  Under the Chapter 33 provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance. 38 C.F.R. §§ 21.9550, 21.9570.  

Under the provisions of 38 C.F.R. § 21.9635(j), if an eligible individual's progress is unsatisfactory, his or her educational assistance will be discontinued effective the earlier of the following:

(1) The end of the month during which the institution of higher learning discontinues the eligible individual's enrollment; or

(2) The end of the month during which the eligible individual's progress becomes unsatisfactory according to the institution of higher learning's regularly established standards of progress, conduct, or attendance.

There is no dispute in the present case that the Veteran met the basic eligibility requirements for Chapter 33 Post-9/11 G.I. Bill educational benefits, for purposes of covering the tuition, housing and books and supplies costs associated with pursuing the vocational program she chose.  The Veteran has also not asserted that the RO has made any arithmetical miscalculations in determining the debt owed.  Rather she has argued that she actually remained eligible for benefits beyond the date they were discontinued and that more generally, her inability to complete her educational program was due to events that were beyond her control.   

In an April 2013 decision, the RO awarded the Veteran educational benefits under the Post-9/11 GI Bill to pursue a course of training at the Diesel Driving Academy (DDA) in Baton Rouge.  For the academy's term beginning April 15, 2013 and ending November 8, 2013, the Veteran was awarded $10, 375 in tuition assistance, $1380 in housing allowance and $564 for books and supplies.  

However, in a subsequent July 4, 2013 decision, the RO noted that the school certifying official had notified VA that the Veteran's attendance at DDA had not been satisfactory as of June 14, 2013.  Consequently, the RO stopped the Veteran's educational assistance benefits effective that date.  The RO noted that this action had created an overpayment of benefits and that the Veteran would receive further notice concerning this overpayment.  In a January 2014 decision, the RO indicated that a compliance survey at DDA had actually shown that the Veteran's attendance at DDA had become unsatisfactory as of May 31, 2013.  This change resulted in assessment to the Veteran of a higher overpayment.  In the September 2014 statement of the case, the RO indicated that the overpayment consisted of $7643.14 in tuition, $1380 for housing and 437.13 for books, resulting in a total debt of $9460.27.  

In a March 2014 notice of disagreement, the Veteran indicated that she had had to stop attending DDA because she had been incarcerated since June 11, 2013.  She reported that before June 11, 2013, her hours at the academy had been up to date and in fact, she was actually "over a few credit hours."  She asserted that she did not feel that she should have to bear the charges for the subsequent classes and expenses related to them because it had not been her choice to stop attending the academy.  She also indicated that she wanted the chance to complete the classes once the pending criminal matter was completed.  

Additionally, she noted that she had not been convicted of any crime but only accused and was being held in custody.  In March 2014, the Veteran submitted an inmate identification card indicating that she was currently incarcerated at the [redacted].  

On her June 2014 Form 9, the Veteran indicated that on June 6, 2013, she had notified DDA that her son had been rushed to the hospital. The son remained at the hospital until June 8, 2013, at which point he passed away. On June 9th and 10th, the Veteran was trying to come to grips with her son's death and on June 11th, she went to DDA to inform the school that she would either drop her course or find a way to make up the hours that she planned on missing.  She reported that she was informed by DDA that if she could complete the semester (after taking a few days off first), she could return for a subsequent semester and not owe any additional fees.  The Veteran noted that she agreed to finishing the semester; however, that evening she was arrested and then incarcerated.  She reiterated that her hours at the academy were intact before the events in June 2013 occurred and that the compliance review finding that her progress was unsatisfactory was incorrect. 

The evidence indicates that the Veteran received the above mentioned payments for tuition assistance, housing and books and supplies prior to her beginning the DDA Academy program in April 2013.  Also, according to VA's compliance survey, the Veteran's attendance at the school became unacceptable as of May 31, 2013.  Thus, the controlling regulations mandate, unfortunately, discontinuance of the Veteran's post 911 GI Bill educational assistance benefits effective May 31, 2013.  38 C.F.R. § 21.9635(j).  

Consequently, because the Veteran had already been paid these benefits for the entire program term (i.e. from April 15, 2013 to November 8, 2013), she received monetary benefits to which he or she is not entitled and a valid overpayment was created.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

The Veteran has essentially argued that her progress at the academy was actually satisfactory until June 11, 2013, the date that she was arrested, and even that she was actually "a few credits ahead."  However, as noted, the RO's compliance survey showed that DDA considered her attendance unacceptable effective May 31, 2013.  Also, the Veteran had not submitted any evidence from the academy tending to indicate that she actually had satisfactory progress at the academy after May 31, 2013.  

Additionally, on her June 2014 Form 9, the Veteran indicated that she did not attend class at the academy on June 6, 2013 due to her son's emergency; that she also did not attend any classes subsequent to this date; and that on June 11, 2013, she went to the academy to discuss possible ways she might be able to finish the program and was informed that if she completed the semester (after first taking a few days off), she could return during a different semester to finish up her coursework without incurring any additional fees.  

Further, the Veteran has not affirmatively reported that she attended any classes at the academy during the period from June 1, 2013 to June 5, 2013 and has not submitted any statement or records from the academy tending to indicate that the RO's compliance survey finding was inaccurate and that her progress was actually satisfactory after May 31. 2013.  

Considering all this information together, the Board finds inaccurate the Veteran's assertion that her progress was considered satisfactory by DDA beyond May 31, 2013 and credits the RO's finding of unsatisfactory progress as of that date.  Thus, the entirety of the $9460.27 overpayment is valid.

The Veteran has also noted that her inability to finish the DDA program was beyond her control because of the death or her son and her subsequent arrest and incarceration.  Clearly, this sequence of events did prevent the Veteran from completing the program.  

Deeply unfortunately, under the controlling regulations, the RO was required to discontinue the Veteran's educational benefits effective the date that her progress at the academy became unsatisfactory regardless of whether the unsatisfactory attendance was due to the son's death and the Veteran's incarceration.  Consequently, because the discontinuance of these benefits represented required compliance with the controlling regulations and because the Veteran had already been paid educational benefits for the period during which she did not retain entitlement to them (i.e. June 1, 2013 to November 8, 2013), she once again received monetary benefits to which she was not entitled, resulting in VA's valid assessment of an overpayment.  While the Board understands the Veteran's central concern, the VA cannot pay for a school that the Veteran did not attend or becomes unsatisfactory.

Additionally, the doctrine of sole administrative error is not applicable to this case, as the initial payment to the Veteran did not constitute error by VA and VA was not solely responsible for the subsequent overpayment occurring.  38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015).   In sum, considering all the evidence and argument of record, the overpayment of VA educational benefits in the amount of $9460.27 was properly created and the Veteran's debt is valid.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  
                   
III.  Due Process

Under the Veteran's Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A.  §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the VCAA does not apply to in this case given the nature of the issue on appeal.  See, e.g., Reyes v. Nicholson, 21 Vet. App. 370 (2007); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Board finds that the Veteran has been given appropriate notice for the basis of the RO's decision, along with a sufficient opportunity to submit pertinent evidence and argument.  Again, the issue of the waiver based on equitable reasons is not before the Board.   

Additionally, there is no indication of any additional outstanding evidence necessary to decide this claim.  Accordingly, the Board will proceed to issue a decision.  
 

ORDER

The creation of the overpayment of Chapter 33 Post 911 GI Bill education benefits in the amount of $9460.27 was proper and the appeal is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


